Citation Nr: 1111683	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-07 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected lumbar spine degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1985 to March 1987.

These matters come before the Board of Veterans' Appeals (Board) from May 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

These matters were previously before the Board in March 2007 and March 2008, when the Board remanded them for further development.  The matters were again before the Board in January 2010, when the Board denied the Veteran's claims.  The Veteran appealed the January 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2010, the Court vacated the Board's January 2010 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

In November 2010, the Board received a VA Form 21-22a, signed by the Veteran, in which she appointed a different attorney as her representative.

In February 2011, the Board informed the Veteran that the Veterans Law Judge previously assigned to her claim was no longer employed by the Board.  She was further informed that she had the right to a hearing before a different Veterans Law Judge in accordance with of 38 C.F.R. § 20.707.  In February 2011, the Veteran's representative stated that the Veteran was waiving her right to a Board hearing. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veteran is service connected for lumbar spine degenerative disc disease, evaluated as 20 percent disabling from May 1997.  The claims folder contains a March 2005 VA examination report.  In statements dated in 2008 and 2009, the Veteran stated that her disability has worsened, that she was undergoing physical therapy, that she had an increase in her pain medication, that she was consulting with a surgeon, and that she had been to the emergency room for complaints.  (See May 2008, December 2008, June 2009, and October 2009 statements.)

The Veteran is competent to testify that she has had an increase in back pain since the March 2005 VA examination, which was more than six years ago.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the Veteran asserts that her back disability has worsened since the March 2005 VA examination, the Board finds that another VA examination to determine the extent of the Veteran's service-connected lumbar spine degenerative disc disease is warranted.  

The Board also finds that VA should attempt to obtain examination and treatment records from 2006 to present, to include the Dayton Ohio VA medical center, not associated with the claims file.  (See May 2008, December 2008, June 2009, and October 2009 statements, and VA pain reassessment note dated August 3, 2007.)  Such records should include all examination, treatment, physical therapy, surgical, and emergency room records identified by the Veteran.

The issue of entitlement to TDIU is inextricably intertwined with the issue of entitlement to an initial evaluation in excess of 20 percent for service-connected lumbar spine degenerative disc disease; therefore, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request the appellant to identify all medical providers (VA and private) from whom she has received treatment for her lumbar spine degenerative disc disease, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified, to include examination, treatment, physical therapy, surgical, and emergency room visits.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records.  The RO must also attempt to obtain treatment records from the VA medical center in Dayton, Ohio from 2006 to present, not already associated with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the extent of her service-connected lumbar spine degenerative disc disease.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and her representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


